Case 2:17-cv-07639-SJO-RAO Document 118 Filed 01/07/19 Page 1 of 2 Page ID #:4231




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    4 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    5 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, Fiftieth Floor
    6 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    7 Facsimile: (213) 687-3702
    8 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
    9 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   10 FISH & RICHARDSON P.C.
      12390 El Camino Real
   11 San Diego, CA 92130
      Telephone: (858) 678-5070
   12 Facsimile: (858) 678-5099
   13 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   14
   15
   16                        UNITED STATES DISTRICT COURT
   17          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   18
   19 JUNO THERAPEUTICS, INC.,                  Case No. 2:17-cv-7639-SJO-RAO
      MEMORIAL SLOAN KETTERING
   20 CANCER CENTER, AND SLOAN                  [PROPOSED] ORDER GRANTING
      KETTERING INSTITUTE FOR                   AMENDED PROTECTIVE ORDER
   21 CANCER RESEARCH,
                                                Judge: Hon. Rozella A. Oliver
   22              Plaintiffs,
   23        vs.
   24 KITE PHARMA, INC.,
   25              Defendant.
   26
        AND RELATED COUNTERCLAIMS
   27
   28
Case 2:17-cv-07639-SJO-RAO Document 118 Filed 01/07/19 Page 2 of 2 Page ID #:4232




    1              Pursuant to stipulation, and for good cause shown, the parties’
    2 Amended Protective Order, filed as ECF No. 117-1, is SO ORDERED.
    3
    4 DATED: January 7, 2019
    5
                                                         Hon. Rozella A. Oliver
    6                                                 United States Magistrate Judge
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                -1-
